This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 IN RE THE ESTATE OF
 3 CHARLES M. CROSSLEY,

 4          Respondent-Appellee,

 5 and                                                                           NO. 33,015

 6 GLEN BAUMGARTNER,

 7          Claimant-Appellant.

 8 APPEAL FROM THE DISTRICT COURT OF QUAY
 9 Albert Mitchell, District Judge

10 Donald C. Schutte
11 Tucumcari, NM

12 for Appellee

13 Glen Baumgartner
14 Las Vegas, NM

15 Pro Se Appellant


16                                 MEMORANDUM OPINION

17 VIGIL, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.



6                                              _______________________________
7                                              MICHAEL E. VIGIL, Judge


8 WE CONCUR:



 9 ___________________________________
10 CYNTHIA A. FRY, Judge



11 _________________________________
12 TIMOTHY L. GARCIA, Judge




                                           2